DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 23-29 and 33-46) with species, human epididymis protein 4 (HE4), epidermal growth factor receptor (EGFR) and interleukin-8 (IL-8) in the reply filed on December 18, 2020 is acknowledged.

3.	Claims 23-29 and 33-51 are pending.
	Claims 39-41 and 47-51, drawn to non-elected inventions and non-elected species are withdrawn from examination.
	Claims 1-22 and 30-32 have been cancelled.
	Claims 23-29, 33-38 and 42-46 are examined on the merits with species, HE4, EGFR and IL-8.
Claim Objections
4.	Claim 23 is objected to because of the following informality:  lesser known acronym, HE4, one of the three (EGFR and IL8) elected species, as well as other lesser known acronym, ANG-2 in the claim are cited without corresponding full terms. When an acronym is initially stated it Human epididymis protein 4 corresponding to acronym, HE4 should be noted preceding said acronym on line 4. 
Correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 23-29, 33-38 and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Claims 23, 37, 38 and 42-46 read on calculating a quantitative score and predicting the likelihood of a clinical outcome based on the expression levels of three proteins within a biological sample, however it is not clear how any of these method endpoints are achieved.  While there is an algorithm presented in claims 38 and 43-46, it is not clear how the levels/ values/ numbers “plugged” in the algorithm yield a score or what score equates to which particular clinical outcomes, for example, positive clinical outcome, negative clinical or progression free survival. Applicants are requested to clarify.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	The claimed invention (claims 23-29, 33-38 and 42-46) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon an analysis with respect to the claim as a whole, claims 23-29, 33-38 and 42-46 are determined to be directed to a law of nature/natural principle. 
The claim(s) recite(s) a method of predicting a likelihood of a clinical outcome in an ovarian cancer patient with the assessment of the level of three proteins, HE4, EGFR and IL8 based on the calculation of a quantitative score utilizing the said level of each protein at different time points, wherein an increase in the quantitative score correlates with a decreased likelihood of a positive clinical outcome and the conversely, a decrease in the quantitative score correlates with an increased likelihood of a positive clinical outcome.  Moreover, a likelihood of a negative clinical outcome is indicative of discontinuing current ovarian cancer therapy and/or initiate an ovarian cancer therapy and conversely, a likelihood of a positive clinical outcome informs one to monitor the progression of ovarian cancer and/or continue current ovarian cancer therapy.
This judicial exception is not integrated into a practical application because gathering information, observing differences between three ovarian biomarkers levels in a biological sample from a subject and calculating a quantitative score by weighting the levels of the three 
	The analysis as set forth in the 2019 Guidance is as follows:
Step 1: Yes, claims are drawn to a method which is one of the four statutory
categories, a process.
Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. Claims 23-29 and 33-38 describe the relationship between the level of three ovarian biomarkers’ proteins (HE4, EGFR and IL8) in a subject’s sample and the subject’s clinical outcome at different time points.   
Step 2A, prong 2: No, the judicial exception is not integrated into a practical
application. The claims do not rely on or use the exception here. Once the levels of the three proteins are arrived at or assessed, a quantitative score is calculated based on an algorithm.   There are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Step 2B: there is no inventive concept present in the clams. The steps of analyzing
the level, presence or amount of ovarian cancer biomarkers in biological samples are established by well understood, routine conventional methods, as well as prescribing clinical treatment.  These steps are pre-solution activity, i.e. data gathering necessary to perform the correlation. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of candidate cancer biomarkers has been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require for example, a novel reagent, novel apparatus, or incorporate a novel treatment based on the correlation. Additional limitations such as calculations are insufficient to transform the identified natural law into a patentable process.
A claim that focuses on use of a natural principle must also include additional
elements or steps to show that the inventor has practically applied, and added something
significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements

Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself. Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. Moreover, the invention has not been practically applied. See the 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance) and/or FDsys.gov. 







Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 23-29, 34, 35, 37, 38 and 42-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisovich et al., WO 2008/118798 A1 (published 2 October 2008/ IDS reference 17 submitted December 11, 2018).  Lisovich discloses methods of obtaining a serum sample from a subject and identifying in said sample a change in the levels of at least three biomarker proteins such as human epididymis protein 4 (HE4), interleukin-8 (IL-8) and epidermal growth factor receptor(EGFR), see page 4, line 16- page 5, line 19; paragraph bridging pages 7 and 8; page 13, lines 1-20; and page 15, lines 8-12.  Many of the ovarian cancers were of the non-mucinous type such as endometrial, serous and clear cell carcinomas, see page 36, lines 25-30.
	Bead-based immunoassay analysis of serum concentration of the different biomarkers in ovarian cancer patients was conducted, see section 6.2 beginning on page 16.  Elevated serum levels of IL-8, HE4 and a lower level of EGFR were observed in the multimarker bead-based immunoassay as compared with levels from healthy women, see lines 1-6 on page 18.  

The prior art reads on the mental steps, calculating and predicting and are met by the prior art once the expression levels are detected, analyzed by the immunoassay and the results were considered.   Furthermore, the wherein clauses cited in claims 24-27 and 29 and its corresponding characterizations, do not appear to be manipulative steps and do not impart novelty. The claims merely state the results or conclusion of the results based on performing an immunoassay of the three biomarkers and not tied to any machine and does not transform any article into a different state or thing.

12.	Claim(s) 23-29, 33-35, 37, 38 and 42-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansfield et al., US 2009/0004687 A1 (published January 1, 2009/ IDS reference 4 submitted December 11, 2018).  Mansfield discloses immunoassaying blood serum, plasma and/or ascites samples from different epithelial ovarian cancer subtypes including non-mucinous epithelial ovarian cancer, see page 4, sections 0029 and 0039; page 5, section 0051; and page 6, sections 0055-0057.  “The relative levels of expression of the biomarkers are determined in specimens taken from a subject over time” to establish a biomarker expression profile, i.e. prior to and again after treatment including chemotherapy, see page 4, section 0035; and page 5, sections 0046 and 0047.  A biomarker panel may include interleukin-8 (IL-8), human epididymis protein 4 (HE4) and epidermal growth factor receptor (EGF-R), see page 8, sections 0069, 0073, 0075, 0076-0078; and page 4, sections 0030, 0031 and 0038; and page 9, section 0080.  A by assessing the efficacy of treatment, reoccurrence of ovarian cancer, as well as enabling a physician to stratify a patient’s clinical outcome, see page 5, sections 0043-0050.  “A variety of algorithms may be used to measure or determine the levels of expression of the …biomarkers used in the methods…”, see page 6, sections 0061 and 0063.
The prior art reads on the mental steps, calculating and predicting and are met by the prior art once the expression levels are detected, analyzed by the immunoassay and the results were considered.   Furthermore, the wherein clauses cited in claims 24-27 and 29 and its corresponding characterizations, do not appear to be manipulative steps and do not impart novelty. The claims merely state the results or conclusion of the results based on performing an immunoassay of the three biomarkers and not tied to any machine and does not transform any article into a different state or thing.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

15.	Claims 23-29, 33-38 and 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisovich et al., WO 2008/118798 A1 (published 2 October 2008/ IDS reference 17 submitted December 11, 2018), and further in view of Mansfield et al., US 2009/0004687 A1 (published January 1, 2009/ IDS reference 4 submitted December 11, 2018) and Roche Diagnostics Ltd. (Elecsys® HE4 Electro-chemiluminescence immunoassay (ECLIA) for the quantitative determination of human epididymal protein 4 (HE4) in serum and plasma, 4 pages, 2011). Lisovich teaches methods of obtaining a serum sample from a subject and identifying in said sample a change in the levels of at least three biomarker proteins such as HE4 (human epididymis protein 4), IL-8 (interleukin-8) and EGFR (epidermal growth factor receptor), see page 4, line 16- page 5, line 19; paragraph bridging pages 7 and 8; page 13, lines 1-20; and page 15, lines 8-12.  Many of the ovarian cancers were of the non-mucinous type such as endometrial, serous and clear cell carcinomas, see page 36, lines 25-30.
	Bead-based immunoassay analysis of serum concentration of the different biomarkers in ovarian cancer patients was conducted, see section 6.2 beginning on page 16.  Elevated serum levels of IL-8, HE4 and a lower level of EGFR were observed in the multimarker bead-based immunoassay as compared with levels from healthy women, see lines 1-6 on page 18.  
	Lisovich further teaches using said multimarker combination and applying ADEPT algorithm, see The ADEPT…section beginning on page 35; and Statistical…section beginning on page 36. 

	Lisovich does not teach the claimed method wherein biological samples were taken from the patients at different time points (i.e. after initial treatment), the said treatment was chemotherapy and the levels were analyzed with an electrochemiluminescent assay.
	However, Mansfield teaches immunoassaying blood serum, plasma and/or ascites samples from different epithelial ovarian cancer subtypes including non-mucinous epithelial ovarian cancer, see page 4, sections 0029 and 0039; page 5, section 0051; and page 6, sections 0055-0057.  “The relative levels of expression of the biomarkers are determined in specimens taken from a subject over time” to establish a biomarker expression profile, i.e. prior to and again after treatment including chemotherapy, see page 4, section 0035; and page 5, sections 0046 and 0047.  A biomarker panel may include interleukin-8 (IL-8), human epididymis protein 4 (HE4) and epidermal growth factor receptor (EGF-R), see page 8, sections 0069, 0073, 0075, 0076-0078; and page 4, sections 0030, 0031 and 0038; and page 9, section 0080.  A predictive profile can be established with the assessment of the biomarkers at different time points, thereby assessing the efficacy of treatment, reoccurrence of ovarian cancer, as well as enabling a physician to stratify a patient’s clinical outcome, see page 5, sections 0043-0050.  “A variety of 
	Additionally, Roche teaches quantitative determination of a combination of biomarkers including HE4 within serum and plasma implementing electro-chemiluminescence immunosassy (ECLIA), see title and Elecsys technology, 1st page.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all references to assay the specific combination of ovarian biomarkers over time using immunoassays including ELCIA to determine expression levels of the said biomarkers, utilize those levels in an algorithm that yields information regarding clinical outcomes, stage of ovarian cancer, efficacy of therapeutic treatments, see all references in their entirety. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of all references that implementing an assay at different time points with increased sensitivity, reliable results and reproducibility aids in diagnostic accuracy, enhanced ability to predict stage of cancer and efficacy of therapeutic treatment and ability to monitor cancer before, during and after therapeutic treatment, see the entirety of all references.

16. 	Claims 23-29, 33-38 and 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield et al., US 2009/0004687 A1 (published January 1, 2009/ IDS reference 4 submitted December 11, 2018), and further in view of Roche Diagnostics Ltd. (Elecsys® HE4 Electro-chemiluminescence immunoassay (ECLIA) for the quantitative determination of human epididymal protein 4 (HE4) in serum and plasma, 4 pages, 2011). Mansfield discloses immunoassaying blood serum, plasma and/or ascites samples from different epithelial ovarian .
The prior art reads on the mental steps, calculating and predicting and are met by the prior art once the expression levels are detected, analyzed by the immunoassay and the results were considered.   Furthermore, the wherein clauses cited in claims 24-27 and 29 and its corresponding characterizations, do not appear to be manipulative steps and do not impart novelty. The claims merely state the results or conclusion of the results based on performing an immunoassay of the three biomarkers and not tied to any machine and does not transform any article into a different state or thing.
	Mansfield does not teach the claimed method, wherein the levels of HE4, EGFR and IL8 were analyzed with an electrochemiluminescent assay.
st page.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all references to assay the specific combination of ovarian biomarkers over time using immunoassays including ECLIA to determine expression levels of the said biomarkers, utilize those levels in an algorithm that yields information regarding clinical outcomes, stage of ovarian cancer, efficacy of therapeutic treatments, see both references in their entirety. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of all references that implementing an assay at different time points with increased sensitivity, reliable results and reproducibility aids in diagnostic accuracy, enhanced ability to predict stage of cancer and efficacy of therapeutic treatment and ability to monitor cancer before, during and after therapeutic treatment, see the entirety of all references.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



23 February 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643